 1

 2

 3

 4

 5

 6
                       UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9    ALEXIS ALFREDO ORTIZ,                             Case No. 1:17-cv-01611-BAM

10                  Plaintiff,                          ORDER REGARDING STIPULATION TO
                                                        EXTEND TIME TO FILE OPENING BRIEF
11           v.
                                                        (Doc. No. 17)
12    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
13
                    Defendant.
14

15        Pursuant to the stipulation of the parties filed on October 25, 2018, and for cause shown,

16 Plaintiff shall have an extension of time to November 24, 2018, in which to file an Opening Brief.

17 All other dates in the Court’s Scheduling Order are extended accordingly.

18
     IT IS SO ORDERED.
19
20     Dated:     October 26, 2018                          /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                   1
